             Case MDL No. 2934 Document 42 Filed 03/27/20 Page 1 of 3



                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: JOEL SNIDER LITIGATION                                                       MDL No. 2934


                                ORDER DENYING TRANSFER


         Before the Panel:* Plaintiff Joel Snider, who is proceeding pro se, moves to centralize this
litigation in the Western District of Pennsylvania. This litigation consists of four actions pending
in two districts, as listed on Schedule A.1 All responding defendants oppose centralization,
specifically, the Pennsylvania Department of Corrections defendants;2 federal defendants the
United States, the U.S. District Court for the Middle District of Pennsylvania, and former Acting
Attorney General Matthew Whitaker; mental health provider defendants Karen Kaskie,
Dr. Polmueller; Dr. Pushkalai Pillai, Jennifer Herrold, Dr. Martinez and Dr. Mahvesh Sheikh; and
the Clinton County, Union County, and Snyder County defendants.3




       *
               Judge Karen K. Caldwell did not participate in the decision of this matter.
       1
               Plaintiff’s motion lists two additional actions that are closed.
       2
               The Pennsylvania Department of Corrections, the Director of Pennsylvania Board
of Probation and Parole, Pennsylvania Attorney General’s Office, Commonwealth of Pennsylvania,
SCI Greene, SCI Waymart, SCI Somerset, and Officer Adamson, Deborah Aluord, Robin Alvarez,
Jamie Boyd, John Burt, Officer Byrne, Mark Capozza, Dan Caro, Sergeant Cleaver, Officer Collins,
Susan Cowan, Officer Crawford, Dawn Davis, Sergeant Davis, Dennis Decker, Mark Dialesandro,
Kelley Falcione, Cherie Fallon, Jay Gardner, Robert Gilmore, Nedra Grego, Officer Haggeter,
Warden Harry, Major Horner, Nick Jamison, Brenda Jeremiah, Gregory Johnson, Officer Jones, Hex
Kerns-Barr, L.S. Kerns-Barr, Trish Kelley, Officer Killeen, Officer King, Uli Klemm, Lieutenant
Kuzar, CO Longenderfer, Officer Lucachek, Anthony Luscavage, Shelly Mankey, John McAnany,
R. McCombie, CO McKeehan, Michael Miller, Warden Mooney, Keri Moore, Officer Morton, M.
Newmyer, CO Nichtman, Deb Rand, Sergeant Rivera, Sergeant Romig, Officer Sanders, Christine
Schenck, Captain Schraeder, Tracy Shawley, Tracy Shreeve, Jabulani Sibanda, PSS Stevens, Eric
Stracco, Lieutenant Strickla, Carla Swartz, K. Thomas, Eric Tice, E. Valko, Dorina Varner, Mark
Wahl, Frederick Waine, John Wetzel, and Caitlin Wiegle.
       3
              Clinton County Correctional Facility, Jacqueline Motter, Wayne Bechdel, Ronald
Nolte, Michael Shearer, Joshua Richard, Tyler Walker, Darby Hughes, Union County, Union
Country Prison Board, Warden Shaffer, Snyder County, and Shawn Cooper.
             Case MDL No. 2934 Document 42 Filed 03/27/20 Page 2 of 3



                                                  -2-

         On the basis of the papers filed,4 we conclude that centralization will not serve the
convenience of the parties and witnesses or further the just and efficient conduct of the litigation.
Although the actions present some factual overlap as to plaintiff’s alleged disabilities, the conditions
of his confinement at various correctional facilities in Pennsylvania, and the sufficiency of his access
to the judicial system, the actions already are proceeding in an orderly manner in the two districts
in which they are pending.

        Where only a minimal number of actions are involved, the proponent of centralization bears
a heavier burden to demonstrate that centralization is appropriate. See In re Transocean Ltd. Sec.
Litig. (No. II), 753 F. Supp. 2d 1373, 1374 (J.P.M.L. 2010). Plaintiff has failed to meet that burden
here. Additionally, plaintiff appears to seek centralization for an improper purpose – that is, to fix
a perceived mistake in how he filed his actions and to avoid a court he perceives as “hostile” to his
claims. These are not appropriate grounds for centralization under Section 1407. See In re Isidoro
Rodriguez Litig., 829 F. Supp. 2d 1379, 1380 (J.P.M.L. 2011) (“‘the prospect of an unfavorable
ruling by the transferee court or the possibility that another district judge may be more favorably
disposed to a litigant’s contention is clearly not a factor considered by the Panel in exercising its
discretion under Section 1407’”) (quoting In re Glenn W. Turner Enterprises Litig., 368 F. Supp.
805, 806 (J.P.M.L. 1973)).

        IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.



                                            PANEL ON MULTIDISTRICT LITIGATION




                                                             Ellen Segal Huvelle
                                                                 Acting Chair

                                        R. David Proctor                    Catherine D. Perry
                                        Nathaniel M. Gorton                 Matthew F. Kennelly
                                        David C. Norton



        4
                The Panel previously determined that the facts and legal arguments were
adequately presented in the briefing and dispensed with oral argument in this matter under Panel
Rule 11.1(c). See Order Dispensing With Oral Argument, MDL No. 2934, Doc. No. 34 (J.P.M.L.
Mar. 3, 2020). At various times, plaintiff has expressed concern that his filings were not being
accepted due to delays in prison mail. We have given full consideration to all of plaintiff’s mailed
and faxed submissions, including the supplemental brief, oral argument statement, and objections
to denial of enlargement of time docketed March 10, 2020, and notice of petition for extraordinary
writ docketed March 25, 2020.
         Case MDL No. 2934 Document 42 Filed 03/27/20 Page 3 of 3



IN RE: JOEL SNIDER LITIGATION                                   MDL No. 2934


                                   SCHEDULE A

           Middle District of Pennsylvania

     SNIDER v. PENNSYLVANIA DEPT. OF CORRECTIONS, ET AL., C.A. No. 4:15-00951
     SNIDER v. MCKEEHAN, ET AL., C.A. No. 4:18-00801

           Western District of Pennsylvania

     SNIDER v. WITTIG, ET AL., C.A. No. 2:18-00703
     SNIDER v. GILMORE, ET AL., C.A. No. 2:18-00735
